Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-48 of B. Chen et al., US 16/651,386 (Sep. 25, 2018) are pending.  Claims 9-14, 22-26, and 29-48 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-8, 15-21, 27 and 28 are under examination on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected Group I (now claims 1-21 and 23-28), with partial traverse in the Reply to Restriction Requirement filed on November 19, 2021.  Claims 22 and 29-48 to the non-elected invention of Groups (II), (V), and (VI) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is maintained as FINAL.  

Election of Species

Pursuant to the election of species requirement, Applicant elected, without traverse: the compound 2,3,3,3-tetrafluoropropenyl-1-oxyethyl)methacrylate,


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


as the species of halogenated organic compound.1  

Applicant further elects 1,2,3,3,3-pentafluoropropene (HFO-1225ye):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


as the halogenated olefin containing a carbon-carbon double bond.  Specification at page 11, line 12.  Applicant further elects “alcohols” as the active halogen containing organic compound.  However, in view of the structure of the above elected species of halogenated compound and halogenated olefin, the elected species of “alcohol” is necessarily the following compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Claims 1-8, 15-21, and 27 read on the elected species.  The elected species was searched and anticipating art was not found.  Pursuant to MPEP § 803.02, the search was extended to the additional species cited in the § 102 rejections below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claims 9-14 and 23-26 of elected invention Group (I) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Objections

Claims 5-8 and 28 are objectionable for use of the wrong status identifier.  The claim set filed on July 14, 2022 indicates that claims 5-8 and 28 are withdrawn.  These claims are not withdrawn.  MPEP § 714(II)(C).  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1) over T. Komata et al., 129 Journal of Fluorine Chemistry, 35-39 (2008) (“Komata”)

Claims 1-8, 15-19, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. Komata et al., 129 Journal of Fluorine Chemistry, 35-39 (2008) (“Komata”).  Komata discloses the following reaction:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Komata’s above reaction clearly meets each and every limitation of claims 1, 2, 7 and 8.  

Respecting claim 3, as discussed in the previous Office action, the limitation of “halogenated heteroalkenyl-functionalized organic compound”, is broadly and reasonably interpreted as an alkenyl group comprising a heteroatom.  MPEP § 2111.  This interpretation is consistent with the specification.  See Specification at page 1, line 22; Id. at page 2, lines 11-14.  Komata compound 3 comprises an ether oxygen atom linking the double bond to the methyl group.  Compound 3 therefore meets the claim 3 limitation of “heteroalkenyl-functionalized organic compound”.  

Respecting claims 4-6, the Komata compound 3’s –CF3 group meets the respective limitations of “heteroalkyl-functionalized”, “fluorinated alkyl group”, and “perfluorinated
alkyl group”.  Claims 4-6 are therefore anticipated.  

Respecting claims 15-18, Komata employs KOH/water, thereby meeting each and every limitation of claims 15-18.

With respect to claim 19, the molar excess of methanol employed by Komata corresponds to the claim 19 limitation of “wherein the liquid medium is comprised of one or more organic solvents”.  Claim 19 is therefore anticipated.  

Respecting claim 27, Komata employs a temperature of 70 [Symbol font/0xB0]C for 6 hours thereby meeting each and every limitation of claim 27.  

Respecting claim 28, Komata’s molar ratio of active hydrogen containing organic compound to halogenated olefin is (9.6 mol / 1.7 mol) or 1:5.6, which falls within the claim 28 range.  Claim 28 is therefore anticipated.  

35 U.S.C. 102(a)(1)/(2) over M. Iwaya et al., WO 2003037842 (2003) (“Iwaya”)

Claims 1, 3, 4, 7, 15-21, 27 and 28 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Iwaya et al., WO 2003037842 (2003) (“Iwaya”).  An English-language machine translation is attached as the second half of reference Iwaya.  Iwaya thus consists of 40 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Iwaya page numbers in the following format “xx/40”.  


In Example 1, Iwaya discloses the following reaction:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Iwaya at page 37/40 “[Example 1]”; see also, CAS/CASREACT Abstract, M. Iwaya et al., WO 2003037842 (2003).  Iwaya’s above reaction clearly meets each and every limitation of claims 1 and 7.  

Respecting claim 3, the Iwaya halogenated organic compound products comprises an ether oxygen atom linking the double bond to portion derived from the alcohol reactant.  The Iwaya halogenated organic compound products therefore meets the claim 3 limitation of “heteroalkenyl-functionalized organic compound”.  

Respecting claim 4, the Iwaya’s products having an oxygen functionalized alkyl group meets the limitation of “heteroalkyl-functionalized”.  Claim 4 is therefore anticipated.  

Respecting claims 15-18, Iwaya employs NaOH/solvents, thereby meeting each and every limitation of claims 15-18.

Respecting claims 19-21, Iwaya employs dimethyl sulfoxide (DMSO) as the solvent, which is a polar, non-protic organic solvent having a dielectric constant of 47.  See Specification at page 27, lines 15-20; Division of Organic Chemistry, Common Solvents Used in Organic Chemistry: Table of Properties (2021).  

Respecting claim 27, Iwaya employs a temperature of 68 [Symbol font/0xB0]C for 4 hours thereby meeting each and every limitation of claim 27.  

Respecting claim 28, Iwaya’s molar ratio of active hydrogen containing organic compound to halogenated olefin is (4 mol / 2 mol) or 1:2, which falls within the claim 28 range.  Claim 28 is therefore anticipated.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed in the previous Office action, this compound is not disclosed in the application as filed.  To this extent, Applicant has not complied with the election of species requirement which requires “election of a single disclosed species (or a grouping of patentably indistinct species)”.  MPEP § 803.02(III)(A).